Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  131487                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  MURRAY AVIATION, INC., TRAVELERS                                                                    Robert P. Young, Jr.
  INDEMNITY COMPANY OF AMERICA, and                                                                   Stephen J. Markman,
                                                                                                                     Justices
  TRAVELERS LLOYDS INSURANCE 

  COMPANY, 

           Plaintiffs-Appellants, 

  v        	                                                       SC: 131487     

                                                                   COA: 257298      

                                                                   Wayne CC: 02-231493-NI

  GRINNELL CORPORATION, 

           Defendant-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the March 28, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2006                  _________________________________________
           t0918                                                              Clerk